Citation Nr: 1509850	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of pension benefits in the amount of $18,116.67 was properly created.

2.  Whether entitlement to a waiver of recovery of the overpayment is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1989 to November 1989, and January 1991 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) pursuant to a procedural history involving a somewhat unusual due process problem which requires a Board remand at this time.  The procedural history is described in more detail below. 

In November 2014, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2009 the RO sent the Veteran a letter informing him that his benefits had been terminated, effective in June 2007, due to his incarceration.  The RO determined that the Veteran's receipt of pension benefits during his period of incarceration ultimately resulted in an overpayment in the amount of $18,116.67.  The Veteran was apparently notified of the amount of overpayment by way of a letter sent February 27, 2009.  While this letter is not in the file, it is referenced in a May 2009 Debt Management Center Referral for Committee on Waivers and Compromises and the Veteran appears to have been aware of the debt as early as March 2009.  

In March 2009, the Veteran submitted a statement in support of claim requesting waiver of his debt due to financial hardship and that "the debt be reevaluated due [to] misreported incarceration dates."  The waiver of overpayment was subsequently denied and the Veteran perfected an appeal as to that issue.  The Veteran has continued to disagree with the validity of the debt.  See Statement in Support of Claim received October 14, 2010; VA Form 9 received February 11, 2011.  The Veteran testified at a Board hearing in November 2014, during which his contentions focused upon supporting a request for waiver of the debt on the basis of financial hardship.  However, the Veteran also testified regarding the validity of the debt and has made clear throughout the appeal that he intended his appeal to include the validity of the debt.  Thus, the Board's interpretation of the above facts is that the Veteran simultaneously contested the validity of the debt and requested waiver of the debt.

In April 1998, the VA Office of General Counsel issued a Precedent Opinion, which held:

When a veteran both challenges the validity of a debt and seeks waiver of the debt, the Regional Office must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  At that point, the veteran's request for waiver should be referred to the Committee on Waivers and Compromises.  If waiver is denied, the veteran must be informed of his or her right to appeal both decisions to the Board of Veterans['] Appeals.

VAOPGCPREC 6-98 (April 24, 1998).

In that opinion, attention was drawn to 38 C.F.R. § 1.911(c), which explicitly permits separate or simultaneous consideration of the issues involving the validity of the debt, and the waiver issue.  In this case, it is clear that the Veteran timely asked that both matters be pursued.  Accordingly, the Veteran's claims should be developed in the sequence set forth in the holding in the General Counsel opinion, quoted above.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. § 1.911(c) (2014); VAOPGCPREC 6-98 (Apr. 24, 1998).  When a veteran both challenges the validity of the debt and requests waiver, the RO must fully review the file and any material the veteran submits, and make appropriate written findings with regard to the validity of the debt.  VAOPGCPREC 6-98.

In this regard, the Board notes that the RO has not addressed the validity of the debt issue by 'prepare[ing] a written decision fully justifying the validity of the debt.'  Under these circumstances where the Veteran took steps to initiate appeals as to both issues, the Board believes the most reasonable action at this time is to remand for remedial action to afford the Veteran due process of law.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the file a copy of the February 27, 2009 letter sent to the Veteran regarding the overpayment (referenced in the May 2009 Debt Management Center Referral for Committee on Waivers and Compromises).

2.  Adjudicate the Veteran's claim concerning the validity of the reported $18,116.67 debt, completing a full audit for the entire period covered by the overpayments, which fully justifies the amounts charged.  Then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.  If the claim is denied, the Veteran should be notified of his appellate rights and this issue should only be returned to the Board if the Veteran perfects an appeal.  
 
 3.  If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the waiver claim should be readjudicated. 
 
 4.  If the waiver claim continues to be denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing this issue.  After the Veteran and his representative are afforded an opportunity to respond, the issue of waiver should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




